DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Newly submitted claims 39 and 40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of a) claims 19-21, 24-35 and 41; b) claim 39 and c) claim 40 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Claim 19 recites the originally claimed invention including an insulator layer configured to substantially confine binding the analyte to the top surface of the electrode layer, the insulator comprising silicon nitride or silicon dioxide and the nanowell depth being between 230 nm and 1000 nm, which are not recited by claims 39 and 40.  Claim 39 recites the analyte probe excluding molecules comprising streptavidin, which is not recited by claims 19 and 40.  Claim 40 recites the analyte probe is an antibody, which is not recited by claims 19 and 39. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39 and 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 24-35 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 has been amended to recite the new limitation of a depth of the nanowell being between 230 nm and 1000 nm.  The specification as originally filed fails to provide support for this limitation.  The specification discloses dimensions of nanowell openings ranging from 230nm (par. 11) to 1000 nm (par. 30).  The specification also discloses the pitch ratio being 1:1, with the pitch ratio being the ratio between the nanowell opening and the distance between wells (par. 11, 25, 35 and 36).  Although nanowells are illustrated in Fig. 5A-5C, no nanowell depth dimension is specified.  The specification is silent with respect to the depth of the nanowell so the new limitation of the depth of the nanowell being between 230 nm and 1000 nm is rejected as new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 21, 24, 26-35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-1460066, see English translation document for citations) in view of Schoeniger et al. (US 2003/0211637) further in view of Cha et al. (Quantitative Analysis of H5N1 DNA Hybridization on Nanowell Array Electrode, Journal of Nanoscience and Nanotechnology, 2013, pgs. 5245-5249).
	Park et al. teach an electrochemical biosensor device for sensing presence of a molecule in solution (analysis by electrochemical impedance analysis (pg. 14, first 2 paragraphs), the device comprising:
	a substrate layer (p-type silicon substrate, pg. 11, Embodiment 1, second paragraph);
	a plurality of electrodes (pg. 6, Metal layer deposition step; pg. 11, Embodiment 1, second par.), the electrodes further comprising:
	a buffer layer laid on the substrate layer (silicon oxide film formed on the substrate, Oxidation formation step, pg. 6);
	an electrode layer laid on the buffer layer (electrode pattern is formed on the silicon oxide film, pg. 11, embodiment 1, first paragraph), the electrode layer configured to provide binding sites for analytes (streptavidin that immobilizes the biotinylated antibody is immobilized to the electrode which configures the electrode to provide binding sites for analytes, pg. 13, Experimental example 4); and
	an insulator layer having a plurality of bores (insulating layer having nanowell bores formed therein, pg. 8, paragraphs 4-5), the insulator layer laid on the electrode layer (insulator layer formed on the electrode layer, pg. 11, Embodiment 1, 2nd paragraph) and the insulator having a plurality of bores configured to form a plurality of nanowells having side walls that are defined by the insulator layer and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (representative drawing, pg. 2, specifies that the base of the nanowell is gold and the side walls are formed by the insulation layer; insulating layer defines the well height and therefore forms the walls, pg. 8, 4th paragraph; paragraph spanning pgs. 11-12), wherein the nanowells are of uniform size and pattern (in the representative drawing, pg. 2, the nanowells are illustrated as uniform size and pattern; uniform size and arrangement of nano well array, pg. 7, 3rd paragraph),
	wherein an analyte probe is immobilized to the bottom floors of the nanowells, the analyte probe configured to bind to an analyte (streptavidin that immobilizes the biotinylated antibody is immobilized to the electrode surface inside the nanowell, pg. 13, Experimental example 4),
	wherein the insulator layer is configured to substantially confine binding of the analyte to the top surface of the electrode layer that define the bottom floors of the plurality of nanowells (insulator layer is patterned to have nanowells wherein a streptavidin that immobilizes a biotinylated antibody probe specific for the antigen analyte to the top surface of the electrode, therefore binding of the analyte occurs within the nanowell that is formed by the insulator layer and the insulator layer confines the binding of the analyte to the top surface of the electrode, pg.13, Experimental example 4),
	wherein the insulator layer comprises silicon dioxide or silicon nitride (representative drawing, pg. 2; Silicon oxide or silicon nitride film, pg. 8, 4th paragraph),
	wherein the nanowell is configured to have at least one analyte that binds to the electrode without binding to the insulator (antigen analyte binds to the biotinylated antibody that is immobilized within the nanowell, the biotinylated antibody is immobilized to the electrode via streptavidin that is applied only to the electrode, not the insulator, therefore the antigen analyte binds only to the electrode without binding to the insulator, pg.13, Experimental example 4), and 
	wherein the depth of the nanowell is between 10 and 900 nm (nanowell depth/height is between 100 and 9000 Å, pg. 8, 5th paragraph), which partially encompasses the recited range of between 230 and 1000 nm.
	Park et al. does not specifically teach the plurality of electrodes in parallel, a buffer layer configured to provide bonding of the plurality of electrodes to the substrate layer and  the depth of the nanowell being between 230 nm and 1000 nm.
Schoeniger et al. teach a biosensor device comprising:
a substrate layer (substrate is interpreted as combination of 11 and 12, Fig. 2; par. 39) and a plurality of electrodes in parallel (plurality of electrodes, 13, Fig. 2; electrodes arranged in parallel, Fig. 7A; par. 44 and 56), the electrodes comprising: an electrode layer (electrode, 13, on substrate, 11/12, and having bioaffinity coating that provides binding sites, 17, Fig. 2; bioaffinity coating may be immobilized to the electrode itself, par. 38) and an insulator layer having a plurality of bores that form nanowells having bottom floors that are defined by a top surface of the electrode (insulator layer, 14, has plurality of wells, 15, wherein the insulator forms the sidewalls and the electrode, 13, forms the bottom floor of the well, Fig. 2; par. 39), in order to provide an device circuitry for an array of electrodes that provide detection of a target (par. 35).
Cha et al. teach an electrochemical biosensor device for sensing a presence of a molecule in solution, the device comprising:
a substrate layer (silicon dioxide deposited on silicon substrate, pg. 5246, left column, last paragraph); and
a plurality of electrodes in an array (array of nanowells, pg. 5246, right column, section 2.3; each nanowell contains an electrode, pg. 5246, right column, first paragraph; individual nanowell illustrated with an electrode in Fig. 1; plurality of nanowells in an array illustrated in Fig. 2A and therefore indicate a plurality of electrodes, also a plurality of electrodes is discussed in section 2.3 pg. 5246), the electrodes further comprising:
a titanium buffer layer laid on the substrate layer configured to provide bonding of the plurality of electrodes to the substrate layer (titanium layer as an adhesion layer is laid on the substrate layer, pg. 5246, left column, last paragraph);
an electrode layer laid on the buffer layer, the electrode layer configured to provide binding sites for analytes (electrode on the titanium layer, pg. 5246 paragraph spanning left and right columns; electrode is functionalized with a SAM and streptavidin to provide binding sites for analytes, section 2.3, pg. 5246; Fig. 1); and
an insulator layer having a plurality of bores, the insulator layer laid on the electrode layer and the insulator having a plurality of bores configured to form a plurality of wells having side walls that are defined by the insulator layer and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (insulating silicon dioxide layer deposited on the gold electrode to define the nanowell array patterns, pg. 5246, right column, 2nd paragraph), wherein the wells are of uniform size and pattern (uniform nanowell size and pattern illustrated in Fig. 2a),
wherein an analyte probe is immobilized to the bottom floors of the wells, the analyte probe configured to bind an analyte (the instant specification at paragraph 32 indicates that specific analyte probes encompass probes for DNA-DNA hybridization and therefore the DNA analyte probes that hybridize with target DNA as taught by Cha are considered to read on the claimed analyte probes, pg. 5246, section 2.3; analyte probe that binds to the analyte is immobilized to the bottom floor of the nanowell as illustrated in Fig. 1), and
wherein the insulator is configured to substantially confine binding of the analyte to the top surface of the electrode layer that defines the bottom floors of the plurality of wells (the insulator confines the electrode as illustrated in Fig. 1, insulator nanowells confine the compositions used for immobilizing the probe to the top surface of the electrode by containing the compositions in the wells, pg. 5246, section 2.3, first paragraph; the analyte is bound then bound to a probe attached to the compositions that assemble on the top surface of the electrode layer, therefore the wells are considered to confine binding the analyte to the top surface of the electrode layer via the confined surface treatment and probe, pg. 5246, section 2.3, first paragraph, Fig. 1),
wherein the insulator layer comprises silicon nitride (layer 14 of PE-CVD silicon nitride having a depression or well, par. 39, Fig. 2), and
wherein the nanowell is configured to have at least one analyte that binds to the electrode without binding to the insulator (analyte binds to the electrode via the probe, which is immobilized only to the electrode as described in section 2.3, pg. 5246 and illustrated in Fig. 1, the insulator does not contain binding agents such that a single DNA analyte bound to the electrode would also bind to the insulator layer, nor does Fig. 1 illustrate a single DNA bound to both the electrode and the insulator layer), in order to provide an adhesion layer (pg. 5246, paragraph spanning left and right columns).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes of Park et al., in parallel as taught by Schoeniger et al. because Park et al. is generic with respect to electrode circuit arrangement that can be incorporated into the electrode array and one would be motivated to use the appropriate electrode arrangement for detection of an analyte. 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include between the substrate layer and electrode layer of Park et al. in view of Schoeniger et al., a titanium buffer layer as taught by Cha et al., in order to provide improved adhesion between the substrate and electrode (Cha, pg. 5246, paragraph spanning left and right columns).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Park and Schoeniger are similarly drawn to well arrays formed from an insulator layer with an electrode base having probes that bind to a target analyte for electrical detection of analyte. Park and Cha are similarly drawn to nanowell electrode arrays having electrodes arranged on a silicon oxide substrate and covered with an insulator layer that forms nanowells with electrodes forming the base of the well.
Park et al. does not specifically teach the depth of the nanowell between 230 nm and 1000 nm.  However, Park teaches a range of nanowell depths between 10 nm and 900 nm, which partially overlaps the recite range.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 19 is for any particular purpose or solve any stated problem, and the prior art teaches that the depth of the nanowell may be varied to optimize the amount of non-specific binding and noise (pg. 8, 5th paragraph).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the nanowell electrode array art.
With respect to claim 21, Park et al. teach the substrate layer comprising silicon (pg. 6, 4th paragraph).
With respect to claim 26, Park et al. teach the electrode layer comprising gold (pg. 6, 7th paragraph).
With respect to claims 27-32, Park et al. teach the nanowell is cylindrical in shape and has a circular nanowell opening with a diameter of between 100 nm and 1000 nm (pg. 10, 2nd paragraph) and a diameter of the opening being 400 nm with the spacing between the nanowells being 400 nm, which results in a pitch ratio of 1:1 (pg. 12, 1st paragraph), but fail to teach the nanowell opening having a diameter of about 100 nm, 50 nm and a pitch ratio of 1:5 or 1:3.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 27-31 are for any particular purpose or solve any stated problem, and the prior art teaches that the nanowell opening and the pitch ratio may be varied depending on the desired target and the overall desired size of the array and desired number of nanowells in the array.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the nanowell array art.
	With respect to claims 33-35, Park et al. teach the device is capable of sending electronic signals to an electronic device from the nanowell electrodes (contact electrodes connected to the nanowell electrodes indicate capability of sending signals to an electronic device, representative drawing, pg. 2).  Park et al. also teach a bare electrode that serves as a reference electrode (pg. 13, 2nd paragraph).  The limitation of detecting differences in electrochemical reaction parameters between an electrode containing a reference sample and an electrode containing a test sample to determine whether the analyte is present in the test sample is drawn to a functional limitation of the device and does not impart any structural limitations to the claimed device.  When a functional limitation is claimed, the device of the prior art must only be capable performing the claimed functional limitation.  The device of Park et al. is capable of measuring and reporting electronic signals and is therefore considered capable of detecting a difference between signals at an electrode with a reference sample and an electrode with a test sample to determine the presence of analyte.  Park et al. teach the device is capable of detecting electrochemical reaction parameters based on an electrochemical reaction variation (pg. 13, Experimental example 4).  Although Park et al. do not specifically teach the electrochemical reaction parameter comprising a variation in redox current, such a limitation is drawn to a functional limitation of the device and does not impart any structural limitation on the device itself.  Because Park et al. in view of Schoeniger et al. teach the device structural limitations required by the claim, the device is considered capable of sending the same signals to an electronic device, including electrochemical reaction parameters comprising a variation in redox current as recited in claims 34 and 35.
	With respect to claim 41, Park et al. teach an analyte binds only to the electrode via the analyte probe (antigen analyte binds to the biotinylated antibody that is immobilized within the nanowell, the biotinylated antibody is immobilized to the electrode via streptavidin that is applied only to the electrode, therefore the antigen analyte binds only to the electrode via the analyte probe, pg.13, Experimental example 4).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-1460066, see English translation document for citations) in view of Schoeniger et al. (US 2003/0211637) further in view of Cha et al. (Quantitative Analysis of H5N1 DNA Hybridization on Nanowell Array Electrode, Journal of Nanoscience and Nanotechnology, 2013, pgs. 5245-5249), as applied to claim 19, and Sierks et al. (US 2014/0011691).
Park et al. in view of Schoeniger et al. further in view of Cha et al. teach a substrate layer comprising silicon, but fail to teach the substrate layer comprising glass.
Sierks et al. teach a biosensor comprising:
a substrate layer (base substrate, par. 62-63) comprising glass or silicon (par. 19 and 62); and 
a plurality of electrodes (microelectrode array, par. 14-16 and 51), the electrodes further comprising: 
an electrode layer laid on the substrate layer (par. 63), the electrode layer configure to provide binding sites for analytes (par. 27, 51 and 130); and
an insulator layer having a plurality of bores, the insulator layer laid on the electrode layer and the insulator having a plurality of bores configured to form a plurality of nanowells having side walls that are defined by the insulator layer (nanoporous membrane has a plurality of nanowells that are circular in shape and are seen as bores and is made from an electrically insulating material, par. 61) and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (nanoporous membrane is flush on the electrode substrate and therefore the bottom of the nanowells are defined by the top surface of the electrode layer, par. 26, 51 and 55, see also, Fig. 9D);
wherein an analyte probe is immobilized to the bottom floors of the nanowells, the analyte probe configured to bind to an analyte (immobilized antibody that specifically detects a target analyte, par. 14 and 26); and
wherein the insulator layer is configured to substantially confine binding of the analyte to the top surface of the electrode layer that define the bottom floors of the plurality of nanowells (samples are flowed over and into the nanowells where binding occurs at the electrode surface so the nanowell insulator layer confines binding of analyte to the top surface of the electrode layers that define the nanowell floors, par. 51; Fig. 9D), 
wherein the insulator layer comprises silicon nitride or silicon dioxide (par. 54), in order to provide an appropriate substrate material for electrode detection of analyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the silicon substrate taught by Park et al. in view of Shoeniger et al. further in view of Cha et al., a glass substrate as taught by Sierks et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent electrode substrate material since the same electrode function would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-1460066, see English translation document for citations) in view of Schoeniger et al. (US 2003/0211637) further in view of Cha et al. (Quantitative Analysis of H5N1 DNA Hybridization on Nanowell Array Electrode, Journal of Nanoscience and Nanotechnology, 2013, pgs. 5245-5249), as applied to claim 19, further in view of Zhu et al. (US 6,377,440).
Park et al. in view of Schoeniger et al. further in view of Cha et al. teach a buffer layer comprising titanium for bonding the plurality of electrodes to the substrate layer (Cha, pg. 5246, section 2.2), but fail to teach the buffer layer comprising chromium.
Zhu et al. teach a buffer layer of either titanium or chromium applied between an electrode and a semiconductor substrate layer (col. 4, line 61-col. 5, line 10), in order to provide a buffer layer (col. 5, lines 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the titanium buffer layer of Park et al. in view of Schoeniger et al. further in view of Cha et al., a chromium buffer layer as taught by Zhu et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique since the same expected bonding to the substrate would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Response to Arguments
Applicant’s arguments and amendments with respect to the pending claim(s) have been considered and are persuasive.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new amendment requiring a depth of the nanowell between 230 nm and 1000 nm and the teachings of Park et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1677